
	
		I
		112th CONGRESS
		1st Session
		H. R. 1836
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Grimm (for
			 himself, Mr. Towns, and
			 Mr. King of New York) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To establish appropriate procedures and sanctions to
		  ensure that unpaid parking fines and penalties owed to New York City by foreign
		  countries are paid.
	
	
		1.Findings and purpose
			(a)FindingsCongress
			 finds the following:
				(1)The City of New
			 York is host to the diplomatic representatives of 289 missions and consulates
			 of foreign countries located in the city.
				(2)Foreign diplomats
			 in New York City incurred more than $17.2 million dollars in fines and
			 penalties on parking tickets issued by the municipality.
				(3)Many of the
			 parking fines were issued due to safety violations, including the blocking of
			 fire hydrants, which put lives of residents of the city in danger.
				(4)The legal doctrine
			 of diplomatic immunity prohibits the imposition of traditional sanctions to
			 ensure payment of such parking fines.
				(5)Section 545 of the Foreign Operations,
			 Export Financing, and Related Programs Appropriations Act, 2002 (Public Law
			 107–115) provided that an amount equivalent to 110 percent of the total
			 unpaid fully adjudicated parking fines and penalties owed to the District of
			 Columbia and New York City, New York by such country as of the date of the
			 enactment of this Act that were incurred after the first day of the fiscal year
			 preceding the current fiscal year shall be withheld from obligation for such
			 country until the Secretary of State certifies and reports in writing to the
			 appropriate congressional committees that such fines and penalties are fully
			 paid to the governments of the District of Columbia and New York City, New
			 York.
				(b)PurposeIt
			 is the purpose of this Act to establish appropriate procedures and sanctions to
			 ensure that parking fines and penalties incurred in New York, New York, by
			 foreign countries are paid.
			2.Sanctions
			(a)In
			 generalWhenever a foreign country owes to New York, New York,
			 unpaid fully adjudicated parking fines and penalties as of September 15 of each
			 year, and until the Secretary of State receives certification that such fines
			 and penalties have been paid—
				(1)the Secretary of
			 State shall deny the issuance or renewal of any diplomatic license plates for
			 vehicles for that country;
				(2)notwithstanding
			 any other provision of law, the Secretary of State shall withhold from
			 obligation funds available for that country under part I of the Foreign
			 Assistance Act of 1961; and
				(3)notwithstanding
			 any other provision of law, unobligated funds available for that country under
			 part I of the Foreign Assistance Act of 1961 are authorized to be
			 reappropriated to pay any fully adjudicated parking fines and penalties owed by
			 that country to New York, New York.
				(b)Standard for
			 determinationFor the purposes of this Act, the term fully
			 adjudicated includes circumstances in which the registrant has not
			 responded to the parking violation summons or has not followed the appropriate
			 adjudication procedure to challenge the summons and the period of time for
			 payment or challenge of the summons has lapsed.
			
